Oo co SJ DB ww SF WH We

Ny FB MB Bw BD WB BD BRD ORDO Ra a
oOo “HN UO SF HS NSF ODO CO CO HI ON OU BlUwULULULN ULE CUD

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed enn Page 1 of 9

 

 

 

 

 

 

 

 

 

 

 

FILED LODGED
RECEIVED COPY
MICHAEL BAILEY JAN 31 2020
United States Attorney
. CLERK DISTRICT COUR
Assistant U.S. Attorney BY DISTRICT OF ARIZONA DEPUTY
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300.
Email: craig.russell@usdoj.gov
Attorneys for Plainttff
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, 19-CR-01390-TUC-RM
Plaintiff,
PLEA AGREEMENT
vs.
Mildred Nelson, (Fast Track U.S.8.G. § 5K3.1)
Defendant.

 

The United States of America and the defendant agree to the following disposition

of this matter: ©
PLEA

The defendant agrees to plead guilty to Count One of the Indictment charging the
defendant with a violation of 8 U.S.C. §§ 1324(a)\()(A)@)Q), 1324(a)(1)(A)GD,
1324(a)(1)(A)Gii) and 1324(a)(1)(B)G), Conspiracy to Transport and Harbor Illegal Aliens
for Profit, a felony.

ELEMENTS OF THE OFFENSE AND SENTENCING FACTOR

l. There was an agreement between two or more persons to commit at least one
of the following offenses: (1) the offense of transporting illegal aliens in violation of 8
U.S.C. § 1324(a)(1)(A)Gi), that is, there was an agreement by all or some of the co-
conspirators, knowing or in reckless disregard of the fact that aliens had come to, entered,
or remained in the United States in violation of law, would knowingly transport or move
such aliens within the United States by means of transportation or otherwise, in furtherance

of such violation of law, or (2) the offense of harboring illegal aliens in violation of 8

 
oO Oo 4S DH HH WH NHN

WN NY HY HY YN WN NY HB SE ee ee ee em
oo ~~“ HN Oo Sf WH NY FS So CO MH HS DH NH SB WH KY YS SS

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 2 of 9

U.S.C. § 1324(a)(1)(A)(iii), that is, there was an agreement by all or some of the co-
conspirators, knowing or in reckless disregard of the fact that aliens had come to, entered,
or remained in the United States in violation of law, would knowingly conceal, harbor, or
shield from detection such aliens in any place, including any building or any means of
transportation.

2. The defendant became a member of the conspiracy knowing of at least one
of its objects, that is, the transportation or harboring of illegal aliens, and intended to
accomplish at least one of said objects.

3. The defendant became a member of the conspiracy for the purpose of
commercial advantage or private financial gain.

STIPULATIONS, TERMS AND AGREEMENTS
Maximum Penalties

A violation of 8 U.S.C. §§ 1324(a)(1)(A)(V)), 1324(a)(1)(A) GD, 1324(a)CD)(A) GH)
and 1324(a)(1)(B)(d), is punishable by a maximum fine of $250,000.00, or a maximum
term of imprisonment of ten (10) years, or both, plus a term of supervised release of three
years and a special assessment of $100. The special assessment is due and payable at the
time the defendant enters the plea of guilty, and must be paid by the time of sentencing
unless the defendant is indigent. If the defendant is indigent, the special assessment will
be collected according to Title 18, United States Code, Chapters 227 and 229.

The defendant will pay upon conviction an additional $5,000 special assessment
pursuant to 18 U.S.C. § 3014(a), unless the Court determines that the defendant is indigent.
Agreements Regarding Sentence

1. The government will dismiss the remaining counts in the indictment against
Mildred Nelson in the present case and will dismiss the indictment in CR-19-01895-
TUC-JAS with prejudice.

2, Guideline Calculations: Although the parties understand that the Guidelines
are only advisory and just one of the factors the Court will consider under 18 U.S.C. §

3553(a) in imposing a sentence, pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties

~2-

 
Oo 8 ~~) GO OO F&F Ww BS —

| oe ee ee mo ey
So sO Uw SF WY NHK ODO OO fo HS KN OH OR OH UYU CD

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 3 of 9

stipulate and agree that the below guideline calculations are appropriate for the charge for

which the defendant is pleading guilty:

Base Offense Level: 2L1.1(a)(3 12
Number of Aliens: 2L1.1(b}(2 +3
Prior Immigration Conviction: 2L1.1(b)(3 +2
Acceptance of Responsibility: ; 3E1.1(a)&(b) -3
Early Disposition/Government Savings: 5K3.1/5K2.0 2
Total Adjusted Offense Level: 12

3. Sentencing Range: Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the government
and the defendant stipulate and agree that the following are the applicable guideline ranges
for the offense, based on the defendant’s criminal history category (CHC):

CHC I: a sentencing range of 10-16 months’ imprisonment.
CHC I: a sentencing range of 12-18 months’ imprisonment.
CHC II: a sentencing range of 15-21 months’ imprisonment.
CHC IV: a sentencing range of 21-27 months’ imprisonment.
CHC V: a sentencing range of 27-33 months’ imprisonment.
CHC VI: a sentencing range of 30-37 months’ imprisonment.

4. The defendant may withdraw from the plea agreement if he/she receives a
sentence that exceeds the stipulated ranges listed above.

5. If the defendant moves for any adjustments in Chapters Two, Three or Four of
the Sentencing Guidelines or any “departures” from the Sentencing Guidelines, the
government may withdraw from this agreement. If the defendant argues for a variance
under 18 U.S.C. § 3553(a) in support of a sentence request below the stipulated range in
this agreement, the government may oppose the requested variance. The government,
however, will not withdraw from the agreement if the defendant argues for, and the Court
grants, a variance below the stipulated range in this agreement.

6. The parties agree that the defendant was an average participant in the offense for
the purpose of role analysis under U.S.8.G. §§ 3B1.1 and 3B1.2.

7. If the Court, after reviewing this plea agreement, concludes any provision is
inappropriate under Fed. R. Crim. P. 11(c)(5), it may reject the plea agreement, giving the
defendant, in accordance with Fed. R. Crim. P. 11(d)(2)(A), an opportunity to withdraw
the defendant's guilty plea.

 
Oo © sD ON FF WYN Be

BO NM wR MB NR WD BRD ORD ORO a eH
So ~7 DA A SF WH WL KH Oo WO OS SJ HD A BP WH HO KH OS

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 4 of 9

8. The defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status if defendant is not a citizen of the United States.
Under federal law, a broad range of crimes are removable offenses, including the offense(s)
to which defendant is pleading guilty. Removal and other immigration consequences may
be the subject of a separate judicial or administrative proceeding, and the defendant has
discussed the direct and collateral implications this plea agreement may have with his or
her defense attorney. Defendant nevertheless affirms that he/she wants to plead guilty
regardless of any immigration consequences that this plea may entail, even if the
consequence is defendant’s automatic removal from the United States.

Plea Addendum

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contained all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal. Accordingly, additional agreements, if any, may
not be in the public record.

Waiver of Defenses and Appeal Rights

 

Provided the defendant receives a sentence not to exceed 57 months’ imprisonment,
the defendant waives any and all motions, defenses, probable cause determinations, and
objections that the defendant could assert to the information or indictment, or to the petition
to revoke, or to the Court's entry of judgment against the defendant and imposition of
sentence upon the defendant providing the sentence is consistent with this agreement. The
sentence is in accordance with this agreement if the sentence imposed is within the
stipulated range or below the stipulated range if the Court grants a variance. The defendant
further waives: (1) any right to appeal the Court's entry of judgment against defendant; (2)
any right to appeal the imposition of sentence upon defendant under 18 U.S.C. § 3742
(sentence appeals); (3) any right to appeal the district court’s refusal to grant a requested
variance; (4) any right to collaterally attack defendant's conviction and sentence under 28

U.S.C. § 2255, or any other collateral attack; and (5) any right to file a motion for

4.

 
Oo 6S ss H&G tO FB WW BD Oe

Me Mw Bw NB WN BR RD BRD ORDO Oe a ea es ee
ao sn DH Uw FH WwW YP Fe CBS Oo CO HS HR A SB WY HY KS CS

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 5 of 9

modification of sentence, including under 18 U.S.C. § 3582(c). The defendant
acknowledges that this waiver shall result in the dismissal of any appeal or collateral attack
the defendant might file challenging his/her conviction or sentence in this case. If the
defendant files a notice of appeal or a habeas petition, notwithstanding this agreement,
defendant agrees that this case shall, upon motion of the government, be remanded to the
district court to determine whether defendant is in breach of this agreement and, if so, to
permit the government to withdraw from the plea agreement. This waiver shall not be
construed to bar an otherwise-preserved claim of ineffective assistance of counsel or of
“prosecutorial misconduct” (as that term is defined by Section IIB of Ariz. Ethics Op. 15-
01 (2015)).
Reinstitution of Prosecution

Nothing in this agreement shall be construed to protect the defendant in any way
from prosecution for perjury, false declaration or false statement, or any other offense
committed by the defendant after the date of this agreement. In addition, if the defendant
commits any criminal offense between the date of this agreement and the date of
sentencing, the government will have the right to withdraw from this agreement. Any
information, statements, documents and evidence which the defendant provides to the
United States pursuant to this agreement may be used against the defendant in all such
proceedings.

If the defendant's guilty piea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all
charges as to which it has knowledge, and any charges that have been dismissed because
of this plea agreement will be automatically reinstated. In such event, the defendant waives
any objections, motions, or defenses based upon the Speedy Trial Act or the Sixth
Amendment to the Constitution as to the delay occasioned by the later proceedings.
Defendant agrees that the stipulated sentencing ranges set forth under “Agreements

Regarding Sentence" will not be offered if prosecution is re-instituted.

 
Oo co SS HA DH FP WH NH

we HO WH BP NH BD KO BRD RRR Om ee
oo 4 DH MH FR Ww KM KH DOD Oo Fe HS DH HH KR WY NY KF FS

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 6 of 9

Disclosure of Information to U.S. Probation Office

The defendant understands the government's obligation to provide all information
in its file regarding defendant to the United States Probation Office. The defendant fully
understands and agrees to cooperate fully with the United States Probation Office in
providing all information requested by the probation officer.

Effect on Other Proceedings

I further understand that if I violate any of the conditions of my supervised release,
my supervised release may be revoked. Upon such revocation, notwithstanding any other
provision of this agreement, I may be required to serve a term of imprisonment or my
sentence may otherwise be altered.

WAIVER OF DEFENDANT'S RIGHTS

I have read each of the provisions of the entire plea agreement with the assistance
of counsel and understand its provisions. I have discussed the case and my constitutional
and other rights with my attorney. I understand that by entering my plea of guilty I will be
giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, and
compel the attendance of witnesses; to present evidence in my defense; to remain silent
and refuse to be a witnesses against myself by asserting my privilege against self-
incrimination; all with the assistance of counsel, to be presumed innocent until proven
guilty beyond a reasonable doubt, and to appeal. This waiver shalt not be construed to bar
an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct.”

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charge to which I am entering
my guilty plea. I have further been advised by my attorney of the nature and range of the
possible sentence.

My guilty plea is not the result of force, threats, assurance or promises other than

the promises contained in this agreement. I agree to the provisions of this agreement as a

-6-

 
Oo SS s}FO Oo OW Be OW BD

NO NM NB MB NH BR BOBO a a ea
oo YY HN OA SP WY NY KF SC CO OO HY HN tw UDP UBD UYU S| OC

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 7 of 9

voluntary act on my part, rather than at the direction of or because of the recommendation
of any other person, and I agree to be bound according to its provisions.
I agree that this written plea agreement contains all the terms and conditions of my plea
and that promises made by anyone (including my attorney) that are not contained within
this written plea agreement are without force and effect and are null and void.

I am satisfied that my defense attorney has represented me in a competent manner.

I am not now on or under the influence of any drug, medication, liquor, or other
intoxicant or depressant, which would impair my ability to fully understand the terms and
conditions of this plea agreement.

FACTUAL BASIS AND SENTENCING FACTOR

I agree that the following facts accurately describe my conduct in connection with

the offense to which I am pleading guilty and that if this matter were to proceed to trial the

government could prove these facts beyond a reasonable doubt:

Factual Basis

From a time unknown to on or about May 26, 2019, at or near Ajo, in the
District of Arizona, Mildred Nelson and Darren Thomas, knowingly
conspired and agreed with each other and with other persons known and
unknown, to transport and harbor at illegal aliens. Specifically, from January
24, 2019 to May 26, 2019, Nelson and Thomas were <nowingly harboring
illegal aliens in their residence to assist the aliens in avoiding etection by
immigration authorities until being transported further into the United States.
Nelson arranged for the aliens’ pickup and transportation from the Nelson
and Thomas residence.

The conspiracy ended on May 26, 2019, when Nelson was driving a gray
pickup truck in tandem with a Kia Sportage. The Kia had two illegal aliens
in the vehicle. Nelson knew the aliens were in the Kia, and had arranged for
their pickup and transportation, from the Nelson and Thomas residence.

Nelson and Thomas knew the illegal aliens they harbored and transported
had not received prior authorization from the United States to come, enter,
remain, or reside in the United States. They intended to assist the aliens in
remaining in the United States unlawfully by concealing them in_their
residence, and arranging for their transportation further into the United
States. During the conspiracy, Nelson and Thomas were being paid to harbor
and transport at least six illegal aliens.

Mildred Nelson was previously convicted of Conspiracy to Transport Illegal
Aliens for Profit in Case Number 13-CR-00428-TUC-CKJ,

 
1D oO ~ NA Ww BF BY PN Be

we bw Bw WH NW BHD BRD BRD RDO OO Oe OR ee ete
ao 4 DH ww FSF WwW HY YS SCF WO SB sj HR wm FF WH WN S&S OO

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 8 of 9

I have read this agreement or it has been read to me in Spanish, and I have carefully
reviewed every part of it with my attorney. I understand it, and I voluntarily agree to it.

Date:{ | “4 NM. bbl Vehsal

ee Nelson
Defendant

DEFENSE ATTORNEY'S APPROVAL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Rule ll, Fed. R. Crim. P., the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea, including the defendant's waiver of the right to appeal. No assurances,
promises, or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement. I concur
in the entry of the plea as indicated above and on the terms and conditions set forth in this
agreement as in the best interests of my client. I agree to make a bona fide effort to ensure

the guilty plea is entered in accordance with all the requirements of Rule 11, Fed. R. Crim.

 

be-trarsigted this agreement from English into S panish to

   
 

 

   

 

 

 

fmt on the day of
Date: 3 20 —
Tics. Manch, Esq.

Attorney for Defendant

 

 
Oo Oo “DH w F&F YH BH

BS NM BOON OND ORD RD RD ORO SS eS eS eS i re i eS Oi Sl eee
oOo sD NO UO SP WH NY RF SDS OO WH HON OU Pll DU LUD

 

Case 4:19-cr-01390-RM-MSA Document 50 Filed 01/31/20 Page 9 of 9

GOVERNMENT'S APPROVAL

I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of
justice.
MICHAEL BAILEY

United States Attorney
District of Arizona

Date: [31 |2022 CMylay

CRAIG H. RUSSELL
Assistant U.S. Attorney

 
